[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION TO STRIKE COUNTERCLAIM (303)
CT Page 2852
The plaintiff added defendant Andreades to this dissolution suit by alleging a count of fraudulent transfer which occurred when the defendant husband paid money to assist the defendant Andreades in acquiring title. The defendant Andreades now pleads an abuse of process counterclaim to which the plaintiff's Motion to Strike is now directed.
A fraudulent conveyance cause of action may be joined in a dissolution action, Gaudio v. Gaudio, 23 Conn. App. 287. The defendant's alleged delivery of money to the third party, thereby reducing his assets is a proper basis for the fraud count in this case, Tessitore v. Tessitore, 31 Conn. App. 40.
The Motion to Strike is granted.
So Ordered.
HARRIGAN, J.